Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 7-20-20 have been accepted by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 14, and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Shi et al. (US 2017/0115491).
Regarding claim 1, Shi (Fig. 1 and 3) discloses a slim immersive display device comprising:
a display panel (labelled 215 in Fig. 1B, and 310 in Fig. 3);
a super-proximity visualization optical unit (320) formed of a pinhole array film or a micro-lens array (320 is a lens array, with “microlens” discussed in [0040]) and configured to form an image output via the display panel on a retina of an eyeball of a user (“sends a discrete image to the display that will tile subimages together thus a coherent stitched image will appear on the back of the retina” as discussed in [0040]) located a very short distance from the super-proximity visualization optical unit (while Shi does not teach specific distances, [0027] teaches that “the display device 100 is configured to be worn on a head of a user (e.g., by having the form of spectacles or eyeglasses, as shown in FIG. 1A) or to be included as part of a helmet that is to be worn by the user,” and the examiner interprets “spectacles or eyeglasses” to be worn at a “very short distance” from a user’s eye);
an environment information control unit (210) configured to determine an image to be output in accordance with virtual reality environment information (eg. using 255, discussed in [0052], “application engine 255 generates content for display device 205 that mirrors the user's movement in a virtual environment”); and
an image generation unit (205) configured to generate the output image determined by the environment information control unit (based on the content from 255, feedback is provided to the user, discussed in [0052], “visual or audible feedback via display device 205”) in a form of super-proximity unit images (as discussed above, “visual” feedback) and output the super-proximity unit images to the display panel (“displaying one or more images on electronic display 215” as discussed in [0033]). 

Regarding claim 2, Shi discloses a slim immersive display device as discussed above, further comprising:
an eye sensor unit (217) configured to sense movement of a pupil of the eyeball of the user (“Eye tracking module 217 determines locations of each pupil of a user's eyes” as discussed in [0038]); and
an eye-tracking unit configured to track the user's eye based on information about the sensed movement of the pupil (eg. tracking the eye moving to different locations as discussed in [0038]), wherein the image generation unit generates super-proximity multi-view unit images (called an “image frame”) based on the tracked user's eye (discussed in [0040], “Adjustment module 218 generates an image frame based on the determined locations of the pupils”). 

Regarding claim 3, Shi discloses a slim immersive display device as discussed above, wherein:
the display panel (310), the super-proximity visualization optical unit (320), and the eye sensor unit (217) are implemented as an integrated slim visualization module (100, seen in Fig. 1A), and the slim visualization module is divided to correspond to a left eye and a right eye (“multiple adjustable electronic displays elements (e.g., a display for each eye of a user)” as discussed in [0034]). 

Regarding claim 4, Shi discloses a slim immersive display device as discussed above, further comprising a refractive lens (340) configured to refract visible light (shown as arrows below 340, the light passing through 340 is refracted) that is traveling straight in accordance with the image output via the display panel (shown as arrows emitting from the bottom of 310 in Fig. 3B, the light from the display travels straight to 320) a direction of a center of the eyeball of the user (the light is adjusted “toward the determined location of pupil 332” as discussed in [0072]). 

Regarding claim 5, Shi discloses a slim immersive display device as discussed above, wherein the refractive lens is a Fresnel lens or a micro-lens array (340 is a “Fresnel lens” as discussed in [0074]). 

Regarding claim 9, Shi discloses a slim immersive display device as discussed above, wherein the slim visualization module has a shape of a curved surface (seen in Fig. 1A, the front of 100 curves). 

Regarding claim 14, Shi (Fig. 1 and 3) discloses a slim visualization device comprising:
a display panel (labelled 215 in Fig. 1B, and 310 in Fig. 3) configured to output an image signal that is externally input (“215 displays images to the user in accordance with data received from console 210,” as discussed in [0034]); and
a super-proximity visualization optical unit (320) formed of a pinhole array film or a micro-lens array (320 is a lens array, with “microlens” discussed in [0040]) and configured to form an image output via the display panel on a retina of an eyeball of a user (“sends a discrete image to the display that will tile subimages together thus a coherent stitched image will appear on the back of the retina” as discussed in [0040]) located a very short distance from the super-proximity visualization optical unit (while Shi does not teach specific distances, [0027] teaches that “the display device 100 is configured to be worn on a head of a user (e.g., by having the form of spectacles or eyeglasses, as shown in FIG. 1A) or to be included as part of a helmet that is to be worn by the user,” and the examiner interprets “spectacles or eyeglasses” to be worn at a “very short distance” from a user’s eye).

Regarding claim 15, Shi discloses a slim visualization device as discussed above, further comprising a refraction unit (340) configured to refract visible light (shown as arrows below 340, the light passing through 340 is refracted) that is traveling straight in accordance with the image output via the display panel (shown as arrows emitting from the bottom of 310 in Fig. 3B, the light from the display travels straight to 320) a direction of a center of the eyeball of the user (the light is adjusted “toward the determined location of pupil 332” as discussed in [0072]), wherein the refraction unit is one of a Fresnel lens, a micro-lens array, and a holographic optical element (340 is a “Fresnel lens” as discussed in [0074]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aleem et al. (US 2019/0258062) in view of Ganesan et al. (US 2017/0188823).
Regarding claim 20, Aleem (Fig. 1) discloses an user eye-tracking device comprising:
an infrared light source (102) configured to project infrared light onto the eyeball of a user (“an infrared light over a substantially continuous surface of eye 116” as discussed in [0049]); 
an infrared light reception unit (114) configured to receive infrared light reflected from the eyeball of the user (“detect at least a portion of a reflection of infrared light from eye 116” as discussed in [0051]); and
an eye-tracking unit configured to track movement of a pupil (“enables the gaze direction and movements of eye 116 to be measured and tracked” as discussed in [0058]) depending on a distribution pattern of an amount of energy of infrared light received by the infrared light reception unit (“The intensity pattern/map detected by infrared detector 114” as discussed in [0058]).
However, Aleem fails to teach or suggest wherein the eye-tracking unit is implemented as a neural network.
Ganesan (Fig. 7) discloses an user eye-tracking device wherein an eye-tracking unit is implemented as a neural network (“neural network” discussed in [0062]) that is previously trained (eg. using the method of Fig. 7, which is “performed offline” as discussed in [0082]) with distribution patterns of amounts of energy of infrared light reflected from the pupil of the eyeball of the user and from a remaining part other than the pupil (near-infrared (NIR) illuminator component 140 is used to “illuminate the pupil” and “inward facing camera 122 may also have an infrared (IR) filter to capture an illuminated eye” as discussed in [0060], while [0082] teaches that the pupil is “isolated” from the remainder of the eye, and so both the pupil and non-pupil portions of the eye must be included in the training data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aleem to implement the eye-tracking unit as a neural network as taught by Ganesan because this allows for improved eye-tracking in outdoor conditions (see [0023]).

Claim 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shi as applied to claims 5 and 15 above, and further in view of Kim et al. (US 2019/0068958) and Lee et al. (US 2017/0185037).
Regarding claim 6, Shi discloses a slim immersive display device as discussed above, however fails to teach or suggest wherein the refractive lens is interposed between the display panel and the super-proximity visualization optical unit, and the super-proximity visualization optical unit is a pinhole mask in which multiple pinholes are formed at irregular intervals so that the pinholes correspond to a path of visible light refracted by the refractive lens. 
Kim (Fig. 2, 3, and 4) discloses a slim immersive display device wherein a lens (called a “lens array”) is interposed between the display panel (210) and the super-proximity visualization optical unit (shown in Fig. 3D, the lenses are between the display on the left, and the pinhole array on the right), and the super-proximity visualization optical unit is a pinhole mask (called a pinhole array in [0043]) so that the pinholes correspond to a path of visible light refracted by the refractive lens (seen in Fig. 2, the light path from 210 passes through 220, which includes the pinhole array, before entering the user’s eye 250).
Therefore, the combination of Shi and Kim would teach a display device wherein a refractive lens (340 of Shi) is interposed between the display panel (310 of Shi) and the super-proximity visualization optical unit (320 of Shi) because Kim teaches that order of a lens and a pinhole array may be rearranged (for example, compare Fig. 3C and Fig. 3D which has the lens and pinhole array on different sides).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi to include a pinhole mask as taught by Kim because this improves the optical properties on the eyeball (see [0043]).
However, Shi and Kim fail to teach or suggest wherein the pinhole mask includes multiple pinholes are formed at irregular intervals.
Lee (Fig. 6) discloses a display device wherein a pinhole mask includes multiple pinholes are formed at irregular intervals (seen in Fig. 6 and discussed in [0077], “Each pinhole is located at a random location”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi and Kim to include a pinhole mask with multiple pinholes formed at irregular intervals as discussed by Lee because this eliminates high orders of diffraction, increasing the field of view (see [0009]).

Regarding claim 7, Shi discloses a slim immersive display device as discussed above, however fails to teach or suggest wherein the refractive lens is configured such that a first surface thereof is disposed on a second surface of the super-proximity visualization optical unit facing the display panel, and the super-proximity visualization optical unit is a pinhole mask in which multiple pinholes are formed at regular intervals so that the pinholes correspond to a path of visible light that is traveling straight from the display panel.
Kim (Fig. 2, 3, and 4) discloses a slim immersive display device wherein a lens (called a “lens array” and corresponding to the refractive lens 340 of Shi) is configured such that a first surface thereof (the right surface, shown in Fig. 3D) is disposed on a second surface (the left surface) of the super-proximity visualization optical unit (called a pinhole array) facing the display panel (the left surface of the pinhole array faces the display panel, seen in Fig. 3D), and the super-proximity visualization optical unit is a pinhole mask (called a pinhole array in [0043]) in which multiple pinholes are formed at regular intervals (while not discussed in the specification, the pinholes correspond to the centers of the lens shown in Fig. 3D, which are equal sizes, the larger pattern also shown in Fig. 4B) so that the pinholes correspond to a path of visible light that is traveling straight from the display panel (seen in Fig. 2, the light path from the display panel 210 passes through 220, which includes the pinhole array).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi to include a pinhole mask as taught by Kim because this improves the optical properties on the eyeball (see [0043]).
However, if Kim fails to teach or suggest “multiple pinholes are formed at regular intervals” with insufficient specificity, then:
Lee (Fig. 6) discloses a display device wherein a pinhole mask includes multiple pinholes are formed at regular intervals (discussed in [0079], “pinholes may be located at the same relative location above each SLM pixel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi and Kim to include a pinhole mask with multiple pinholes formed at regular intervals as discussed by Lee because this “makes the intensity profile of the reconstructed image more uniform” (see [0079]).

Regarding claim 16, Shi discloses a slim immersive display device as discussed above, however fails to teach or suggest wherein the refractive unit is interposed between the display panel and the super-proximity visualization optical unit, and the super-proximity visualization optical unit is a pinhole mask in which multiple pinholes are formed at irregular intervals so that the pinholes correspond to a path of visible light refracted by the refractive unit. 
Kim (Fig. 2, 3, and 4) discloses a slim immersive display device wherein an optical unit (called a “lens array”) is interposed between the display panel (210) and the super-proximity visualization optical unit (shown in Fig. 3D, the lenses are between the display on the left, and the pinhole array on the right), and the super-proximity visualization optical unit is a pinhole mask (called a pinhole array in [0043]) so that the pinholes correspond to a path of visible light refracted by the refractive unit (seen in Fig. 2, the light path from 210 passes through 220, which includes the pinhole array, before entering the user’s eye 250).
Therefore, the combination of Shi and Kim would teach a display device wherein a refractive unit (340 of Shi) is interposed between the display panel (310 of Shi) and the super-proximity visualization optical unit (320 of Shi) because Kim teaches that order of a lens and a pinhole array may be rearranged (for example, compare Fig. 3C and Fig. 3D which has the lens and pinhole array on different sides).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi to include a pinhole mask as taught by Kim because this improves the optical properties on the eyeball (see [0043]).
However, Shi and Kim fail to teach or suggest wherein the pinhole mask includes multiple pinholes are formed at irregular intervals.
Lee (Fig. 6) discloses a display device wherein a pinhole mask includes multiple pinholes are formed at irregular intervals (seen in Fig. 6 and discussed in [0077], “Each pinhole is located at a random location”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi and Kim to include a pinhole mask with multiple pinholes formed at irregular intervals as discussed by Lee because this eliminates high orders of diffraction, increasing the field of view (see [0009]).

Regarding claim 17, Shi discloses a slim immersive display device as discussed above, however fails to teach or suggest wherein the refractive unit is configured such that a first surface thereof is disposed on a second surface of the super-proximity visualization optical unit facing the display panel, and the super-proximity visualization optical unit is a pinhole mask in which multiple pinholes are formed at regular intervals so that the pinholes correspond to a path of visible light that is traveling straight from the display panel.
Kim (Fig. 2, 3, and 4) discloses a slim immersive display device wherein a lens (called a “lens array” corresponding to the refractive unit 340 of Shi) is configured such that a first surface thereof (the right surface, shown in Fig. 3D) is disposed on a second surface (the left surface) of the super-proximity visualization optical unit (called a pinhole array) facing the display panel (the left surface of the pinhole array faces the display panel, seen in Fig. 3D), and the super-proximity visualization optical unit is a pinhole mask (called a pinhole array in [0043]) in which multiple pinholes are formed at regular intervals (while not discussed in the specification, the pinholes correspond to the centers of the lens shown in Fig. 3D, which are equal sizes, the larger pattern also shown in Fig. 4B) so that the pinholes correspond to a path of visible light that is traveling straight from the display panel (seen in Fig. 2, the light path from the display panel 210 passes through 220, which includes the pinhole array).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi to include a pinhole mask as taught by Kim because this improves the optical properties on the eyeball (see [0043]).
However, if Kim fails to teach or suggest “multiple pinholes are formed at regular intervals” with insufficient specificity, then:
Lee (Fig. 6) discloses a display device wherein a pinhole mask includes multiple pinholes are formed at regular intervals (discussed in [0079], “pinholes may be located at the same relative location above each SLM pixel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi and Kim to include a pinhole mask with multiple pinholes formed at regular intervals as discussed by Lee because this “makes the intensity profile of the reconstructed image more uniform” (see [0079]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shi as applied to claim 3 above, and further in view of Nagaoka et al. (US 2002/0041446).
Regarding claim 8, Shi discloses a slim immersive display device as discussed above, however fails to teach or suggest a holographic optical element.
Nagaoka (Fig. 7) discloses a display device comprising a holographic optical element (3) configured to refract visible light (“a volume hologram (HOE) having a positive refracting power” as discussed in [0182]) that is traveling straight in accordance with the image output via the display panel (1) in a direction of a center of the eyeball of the user (seen as a light path from display 1 to the eye in Fig. 7, with more detail such as “center of an eyeball” discussed in [0148] regarding Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi to include a holographical optical element as discussed by Nagaoka because this reduces the weight in the optical system (see [0021]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shi as applied to claim 3 above, and further in view of Aleem.
Regarding claim 10, Shi discloses a slim immersive display device as discussed above, wherein the eye sensor unit comprises:
at least one infrared light source configured to project infrared light onto the eyeball of the user (“IR emission devices” are used to “illuminate the eyebox with IR light” as discussed in [0038]); and
an infrared light reception unit configured to receive infrared light reflected from the eyeball of the user (“infrared (IR) detector array that detects IR light that is retro-reflected from the retinas of a viewing user” as discussed in [0037]).
However, Shi fails to teach or suggest wherein the eye-tracking unit tracks movement of a pupil depending on a distribution pattern of an amount of energy of infrared light received by the infrared light reception.
Aleem (Fig. 1) discloses a display device including an eye sensor unit which comprises:
at least one infrared light source (102) configured to project infrared light onto the eyeball of the user (“an infrared light over a substantially continuous surface of eye 116” as discussed in [0049]); and
an infrared light reception unit (114) configured to receive infrared light reflected from the eyeball of the user (“detect at least a portion of a reflection of infrared light from eye 116” as discussed in [0051]), and
the eye-tracking unit tracks movement of a pupil (“enables the gaze direction and movements of eye 116 to be measured and tracked” as discussed in [0058]) depending on a distribution pattern of an amount of energy of infrared light received by the infrared light reception unit (“The intensity pattern/map detected by infrared detector 114” as discussed in [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi to detect movement of a pupil depending on a distribution pattern of an amount of energy of infrared light received by the infrared light reception as discussed by Aleem because this allows for eye-tracking with “minimal effect on the size and form factor of the system” (see [0006]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shi and Aleem as applied to claim 10 above, and further in view of Ganesan.
Regarding claim 12, Shi and Aleem disclose a slim immersive display device as discussed above, however fail to teach or suggest wherein the eye-tracking unit is implemented as a neural network that is previously trained with distribution patterns of amounts of energy of infrared light reflected from the pupil of the eyeball of the user and from a remaining part other than the pupil.
Ganesan (Fig. 7) discloses an eye-tracking unit implemented as a neural network (“neural network” discussed in [0062]) that is previously trained (eg. using the method of Fig. 7, which is “performed offline” as discussed in [0082]) with distribution patterns of amounts of energy of infrared light reflected from the pupil of the eyeball of the user and from a remaining part other than the pupil (near -infrared (NIR) illuminator component 140 is used to “illuminate the pupil” and “inward facing camera 122 may also have an infrared (IR) filter to capture an illuminated eye” as discussed in [0060], while [0082] teaches that the pupil is “isolated” from the remainder of the eye, and so both the pupil and non-pupil portions of the eye must be included in the training data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi and Aleem to implement the eye-tracking unit as a neural network as taught by Ganesan because this allows for improved eye-tracking in outdoor conditions (see [0023]).

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shi as applied to claim 1 above, and further in view of Kostamo (US 2017/0235219) and Schowengerdt (US 2015/0205126).
Regarding claim 13, Shi discloses a slim immersive display device as discussed above, wherein the image generation unit generates super-proximity unit images so that two or more super-proximity unit images formed on a retina of the eyeball of the user (“tile subimages together thus a coherent stitched image will appear on the back of the retina” as discussed in [0040]).
However, Shi fails to teach or suggest details about overlaps between the images, or wherein a distance from the display panel to a lens of the eye of the user is minimized.
Kostamo (Fig. 7) discloses a display device wherein an image generation unit (15) generates super-proximity unit images (“pixel images” in [0117]) so that proportions of overlaps between two or more super-proximity unit images formed on a retina of the eyeball of the user are minimized (“preventing significant overlap of pixel images as focused on the retina” as discussed in [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi so that proportions of overlaps between two or more super-proximity unit images formed on a retina of the eyeball of the user are minimized as taught by Kostamo because this preserves image sharpness (see [0117]).
However, Shi and Kostamo still fail to teach or suggest minimizing a distance from the display panel to a lens of the eye of the user.
Schowengerdt discloses wherein the pinhole lens portion of a head mounted display is implemented in a contact lens (“A narrow pinhole may be created in the middle of the contact lens” as discussed in [0177]) which minimizes a distance from the display panel to a lens of the eye of the user (the examiner interprets “in contact with” to be a minimum possible distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi and Kostamo to minimize a distance from the display panel to a lens of the eye of the user as taught by Schowengerdt because this facilitates “the eye focusing on a display that is quite close” (see [0176]).

Regarding claim 18, Shi, Kostamo, and Schowengerdt disclose a slim visualization device as discussed above, and Shi further discloses the display device comprising:
at least one infrared light source configured to project infrared light onto the eyeball of the user (“IR emission devices” are used to “illuminate the eyebox with IR light” as discussed in [0038]); and
an infrared light reception unit configured to receive infrared light reflected from the eyeball of the user (“infrared (IR) detector array that detects IR light that is retro-reflected from the retinas of a viewing user” as discussed in [0037]), and then acquire energy information of the infrared light (eg. detecting energy corresponding to a position of the infrared light reflecting off the pupil, as discussed in [0039]).

Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, Shi and Aleem disclose a slim immersive display device as discussed above, and although Shi teaches wherein the infrared detector is configured such that multiple infrared light sensors are disposed in the display (“IR detector array is integrated into light emission device array 310” as discussed in [0071]), Shi fails to teach or suggest a pinhole mask, or wherein the infrared light source is configured such that multiple infrared light sources are disposed in a region in the pinhole mask which pinholes are not formed.

Jepsen (US 2017/0038591) discloses (Fig. 9 and 13) a display device wherein multiple infrared light sources (“emitters in sensor panel 1140” as discussed in [0172]) and wherein “emitters are interspersed within the sensors” (see [0172]).   Jepsen also discloses a pinhole mask (1920, called a “pinhole array” and seen in Fig. 13F).

However, none of the currently cited references of record teaches or suggests “wherein multiple infrared light sources are disposed in a region in the pinhole mask which pinholes are not formed” when combined with each of the other currently cited claim limitations.

Claim 19 recites limitations substantially identical to those of claim 11, merely dependent upon claim 13 instead of claim 10, and so would be allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691